It is an honour to address the Assembly on this very important occasion, as we commemorate the seventieth anniversary of the founding of the international Organization, and we have entered a new phase related to the future of humankind by adopting the 2030 Agenda for Sustainable Development (resolution 70/1).
There is no doubt that the challenges that lie before us are enormous, and consequently we have need an Organization that is ever more democratic, participatory and effective. We must move forward in the still-pending reforms of the Organization. We must work with renewed vigour on that task, especially with regard to the Security Council. The adoption of the new Agenda imposes on our countries numerous challenges to which we are committed, but it also imposes challenges on the Organization, particularly with regard to providing us with timely support to fulfil the historic responsibility that we have assumed.
We have concluded a stage in world history marked by important progress in achieving the Millennium Development Goals. However, that progress has
not been sufficient. The fight against poverty and inequality goes on. Economic and financial crises have aggravated the vulnerability of the poorest. In addition, the proliferation of conflicts throughout the world and natural and human-made disasters have had an impact on the living conditions of many people in various parts of the world. Those conditions demand that we bring about a genuine and sustainable global transformation, which must include the restructuring of the international financial architecture, as well as a rethinking of cooperation mechanisms with a view to transforming them into transparent and efficient mechanisms that meet the needs of human development.
I believe that we must pay special attention to the issue of sovereign debt. The negative impact of debt servicing on development needs and on the effective enjoyment of human rights in our countries is enormous, because it directly affects the capacity of the State to generate public investment and stimulate private investment. That in turn impedes the fulfillment of the goals related to development. It is therefore a priority to establish a debt restructuring mechanism that promotes a just and shared distribution of responsibility between debtors and creditors by adopting an approach centred on human needs.
We know that for the success of the Sustainable Development Goals, a new vision of international cooperation is required. To that end, we must work to change the current structure of development financing and strengthen South-South cooperation without delay.

A/70/PV.28 03/10/2015
My country recognizes the importance of the fact that in the 2030 Agenda for Sustainable Development (resolution 70/1), adopted by the Sustainable Development Summit, special mention is made of migrants as a vulnerable group, and of their undoubted contribution to sustainable development in the countries in which they live. El Salvador insists that the international community, the organizations involved in migration issues, those defending migrants and human rights in general — but especially the United Nations — should take up the challenge with courage and guide the actions of their agencies, resources and programmes to strengthen cooperation initiatives in the field of international migration in all its facets. In the various migration crises we face, we must not lose sight of the fact that we are dealing with human beings, whose rights and development we should guarantee.
I take this opportunity to highlight the special contribution that Latin America and its regional organizations have made to multilateralism. Their valuable proposals and initiatives have contributed to promoting and making progress on issues that are very relevant to the international agenda, such as migration, the environment, disarmament, human rights, gender empowerment and equality, and sustainable development, among others. All of the efforts that we have undertaken as a region have been extremely valuable in the progress of the multilateral agenda, and they have been aimed at strengthening solidarity and cooperation among the peoples of the world.
In that context, we should mention the regional efforts made by the Central American Integration System, particularly in the area of security, which complement the regional efforts and the national efforts undertaken by each of our countries.
In the area of security, as members know, El Salvador is waging an unprecedented war against organized crime through its El Salvador Seguro plan, which, like the Central American Security Strategy, has four main components: crime prevention, crime prosecution, rehabilitation and reintegration, and the strengthening of the institutions that fight crime. We have committed a major part of our national resources to this effort, but the scope of the challenge forces us to come to the international community to request its strong support and solidarity, so that we may win this good fight against criminal groups that threaten the peace of our families.
Moreover, in relation to the global drug problem, I wish to emphasize the coming special session of the General Assembly on drugs, to be held next April in this Hall. The special session in 2016 will give us an opportunity to revitalize the dialogue and exchange good experiences so that we can assess the progress made in complying with our international obligations to combat drugs and to work at the same time on the challenges to be overcome at the global level.
El Salvador is pleased and honoured, as the coordinator of the Latin American and Caribbean Group, to have the opportunity to represent the Latin American region at meetings of the preparatory committee for that event. We will seek close and effective coordination so that the debates and dialogues move towards the definition of a comprehensive vision of an international policy against drugs based on the welfare of the individual and respect for his or her rights.
Furthermore, in the context of the importance that my country attaches to controlling the arms trade as an effective means of reducing the violence plaguing Central America, El Salvador supportsrelevant international regulation to combat organized crime so as to prevent the human suffering caused by irresponsible transfers of weapons. I fervently appeal to the international community to work together on the effective implementation of the Arms Trade Treaty and its universalization. Let us not forget that decisive action in that area means nothing less than the difference between life and death for thousands of individuals in the world.
At the same time, El Salvador, as a country that has benefited from peacekeeping operations, recognizes that mechanism as a legitimate and effective measure for ending conflicts in countries and regions. On that count and as part of our staunch commitment to peace and international security, my country will continue to participate in United Nations peacekeeping missions through its contributions of military and police personnel. We will continue to work to strengthen our participation by deploying units under their own flag. We also support all the initiatives aimed at ensuring the participation of women in the various contingents, as provided for in Security Council resolution 1325 (2000) and subsequent Council resolutions.
In conclusion, I wish to recall the purposes and principles of the Charter of the United Nations. We
2/33 15-29946

03/10/2015 A/70/PV.28
must be aware that they are still valid and should be respected by all Member States in the process of change that we have begun.
In that context, we should also mention the process of detente that has begun between Cuba and the United States of America, a process that has had a positive impact not only on the relations between the two countries, but also on the continent as a whole. El Salvador is pleased with the re-establishment of diplomatic relations between Cuba and the United States of America and trusts that in the current favourable climate, the will expressed to lift the economic, commercial and financial embargo against Cuba will become a reality as soon as possible.
I am convinced that with a will and with effort, we can all build an international order based on promoting peace, security and sustainable development, protecting human rights, eradicating poverty and reducing inequalities. E1 Salvador stands ready to face that challenge and is committed to working to that end.
